  

Exhibit 10.13

 

SUBSCRIPTION AGREEMENT FOR SHARES OF COMMON STOCK
AND COMMON STOCK PURCHASE WARRANTS

 

This SUBSCRIPTION Agreement (this “Agreement”) is made as of September 21, 2018
by, and between MYnd Analytics, Inc., a Delaware corporation (the “Company”),
and the investors listed on Schedule A hereto (each, an “Investor,” and
collectively, the “Investors”).

 

WITNESSETH

 

In consideration for the mutual promises and covenants herein, the parties agree
as follows:

 

WHEREAS, the Company is offering, in a private placement of investment units for
$1.85, consisting of shares of its Common Stock (“Common Stock”), par value
$0.001 per share (the “Shares”) and Common Stock Purchase Warrants (“Warrants”)
to purchase shares of Common Stock in a private placement to accredited
investors pursuant to a Confidential Offering Memorandum dated September 20,
2018; and

 

WHEREAS, the undersigned desires to subscribe for and purchase the number of
Shares set forth on Schedule A hereto.

 

Section 1 – Purchase and Sale of SHARES

 

1.1          Purchase and Sale of Shares. The Company has authorized the
issuance and sale, in accordance with the terms hereof, of Shares and Warrants,
provided that one (1) Warrant shall be issued for every one (1) Share. On the
terms and subject to the conditions set forth in this Agreement, at the Closings
(as defined below), the Company agrees to issue to each Investor, and each
Investor agrees to purchase from the Company, the quantity of Shares and
Warrants in the amount set forth on Schedule A at a price per Share and Warrant
of $1.85 USD. The Company will sell Shares and Warrants to more than one
Investor, each of whom will enter into Subscription Agreement substantially
identical to this one.

 

1.2          Closings.

 

(a)          Initial Closing. The initial purchase and sale of the Shares and
Warrants shall take place at a closing (the “Initial Closing”) which shall take
place remotely via exchange of documents and signatures at 10:00 a.m. Eastern
Time on the business day immediately following execution and delivery of this
Agreement, or at such other place and time as may be agreed to among the Company
and the Investors. At the Initial Closing, the Company shall deliver to each of
the Investors purchasing Shares and Warrants for cash at such initial closing, a
certification in book-entry form representing such number of Shares and Warrants
as is set forth opposite such Investor’s name on Schedule A hereto against
receipt of a check subject to collection or a wire transfer in immediately
available funds of the purchase price, to an account designated by the Company.

 

 

 

(b)          Additional Closings. The Company shall have the right, on one or
more occasions, to hold additional closings (each, an “Additional Closing,” and,
collectively with the Initial Closing, the “Closings,” and individually, a
“Closing”), pursuant to which it shall have the right to issue and sell
additional Shares to additional Investors or existing Investors. At each
Additional Closing, the Company shall deliver to each Investor purchasing Shares
and Warrants at such additional closing, a certification in book-entry form
representing such number of Shares and Warrants as is set forth opposite such
Investor’s name on Schedule A hereto against receipt of a check subject to
collection or a wire transfer in immediately available funds of the purchase
price, to an account designated by the Company. By receiving Shares and Warrants
at an Additional Closing, each Investor so receiving Shares and Warrants thereby
represents that its representations and warranties contained in Section 3 are
true and correct as of the date of such Additional Closing.

 

The obligation of each Investor to purchase and pay cash for the Shares and
Warrants to be delivered at a Closing is, unless waived by such Investor,
subject to the condition that the Company’s representations and warranties
contained in Section 2 are true, complete and correct on and as of such Closing
date. The obligation of the Company to sell and issue Shares to be delivered at
a Closing is, unless waived by the Company, subject to the condition that the
relevant Investor’s representations and warranties contained in Section 3 are
true, complete and correct on and as of the Closing Date.

 

Section 2 - Representations and Warranties

of the Company

 

The Company represents and warrants to each Investor as follows:

 

2.1         Existence of Company. The Company is a duly organized Delaware
corporation. The Company is validly existing in all jurisdictions where it
conducts its business.

 

2.2          Authority to Execute. The execution, delivery and performance by
the Company of this Agreement and the issuance of the Shares and Warrants are
within the Company’s corporate powers, have been duly authorized by all
necessary corporate action, do not and will not conflict with any provision of
law or organizational document of the Company (including its Certificate of
Incorporation or Bylaws) or of any agreement or contractual restrictions binding
upon or affecting the Company or any of its property and need no further
stockholder or creditor consent.

 

2.3          No Stockholder Approval Required. No approval of the Company’s
stockholders is required for (i) the entry by the Company into this Agreement,
or (ii) the issuance of the Shares and Warrants contemplated by this Agreement.

 

2.4          Warrants. The form of Warrant is attached hereto as Schedule B and
will conform in all respects to the terms thereof.

 

2.5          Valid Issuance. The Shares will be, validly issued, fully paid and
nonassessable and each of the Shares and the Warrants will be free of
restrictions on transfer other than restrictions on transfer under, applicable
state and federal securities laws and liens or encumbrances created by or
imposed by the Investor. Assuming the accuracy of the representations of the
Investor in Section 3 of this Agreement, and the Shares and the Warrants will be
issued in compliance with all applicable federal and state securities laws.

 

2

 

 

2.6          Binding Obligation. Each of this Agreement and the Warrants is, a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject, as to enforcement of remedies, to applicable
bankruptcy, insolvency, moratorium, reorganization and similar laws affecting
creditors’ rights generally and to general equitable principles.

 

2.7          Litigation. No litigation or governmental proceeding is pending or
threatened against the Company which may have a materially adverse effect on the
financial condition, operations or prospects of the Company, and to the
knowledge of the Company, no basis therefore exists.

 

2.8          Intellectual Property. To the best of the Company’s knowledge, the
Company owns or possesses sufficient legal rights to all patents, trademarks,
service marks, trade names, copyrights, trade secrets, licenses, information and
other proprietary rights and processes necessary for its business as now
conducted and as presently proposed to be conducted, without any known
infringement of the rights of others. There are no outstanding options, licenses
or agreements of any kind relating to the foregoing proprietary rights, nor is
the Company bound by or a party to any options, licenses or agreements of any
kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes of any other person or entity other than such licenses or
agreements arising from the purchase of “off the shelf” or standard products.

 

2.9          SEC Reports. The Company has filed all forms, reports, schedules,
proxy statements, registration statements and other documents (including all
exhibits thereto) required to be filed by it with the U.S Securities and
Exchange Commission (the “SEC”) pursuant to the federal securities laws and the
SEC rules and regulations thereunder, together with all certifications required
pursuant to the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) (as they
have been amended since the time of their filing, including all exhibits
thereto, the “SEC Reports”). Each of the SEC Reports complied in all material
respects with the applicable requirements of the Securities Act of 1933, as
amended (the “Securities Act”) and the Securities Exchange Act of 1934, as
amended, the Sarbanes-Oxley Act and the rules and regulations of the SEC under
all of the foregoing. None of the SEC Reports contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

3

 

 

Section 3 - Representations and Warranties

of the Investors

 

Each Investor represents and warrants to the Company as follows:

 

3.1          Authorization; Binding Obligations; No Violation. The Investor has
full power and authority to enter into this Agreement and this Agreement
constitutes a valid and legally binding obligation of the Investor, enforceable
against the Investor in accordance with its terms, subject, as to enforcement of
remedies, to applicable bankruptcy, insolvency, moratorium, reorganization and
similar laws affecting creditors’ rights generally and to general equitable
principles. The execution and delivery by the Investor of this Agreement, the
consummation of the transactions contemplated hereby and thereby, and the
compliance by the Investor with the terms and provisions hereof and thereof,
will not result in a default under (or give any other party the right, with the
giving of notice or the passage of time, or both, to declare a default or
accelerate any obligation under) or violate any charter or similar documents of
the Investor, if other than a natural person, or any contract to which the
Subscriber is a party or by which it or any of its properties or assets are
bound, or violate any requirement of law applicable to the Investor.

 

3.2          Accredited Investor. The Investor is an “accredited investor”
within the meaning of SEC Rule 501 of Regulation D promulgated under the
Securities Act.

 

3.3          Investment for Own Account. The Shares and the Warrants are being
acquired for his, her or its own account, for investment and not with a view to,
or for resale in connection with, any distribution or public offering thereof
within the meaning of the Securities Act.

 

3.4          Knowledge and Experience. The Investor has such knowledge and
experience in financial and business matters that (s)he is capable of evaluating
the merits and risks of an investment in the Shares and of making an informed
investment decision with respect thereto, has the ability and capacity to
protect his/her interests and can bear the economic risk of the acceptance of
the Shares, including a total loss of his/her investment.

 

3.5          Opportunity to Ask Questions. The Investor has had the opportunity
to ask questions and receive answers from the Company or any authorized person
acting on its behalf concerning the Company and its business and to obtain any
additional information, to the extent possessed by the Company (or to the extent
it could have been acquired by the Company without unreasonable effort or
expense) necessary to verify the accuracy of the information received by the
Investor. In connection therewith, the Investor acknowledges that (s)he has had
the opportunity to discuss the Company’s business, management and financial
affairs with the Company’s management or any authorized person acting on its
behalf.

 

3.6.         Receipt of Information. The Investor has received and reviewed all
of the information concerning the Company and the Shares and the Warrants, both
written and oral, that the Investor desires. Without limiting the generality of
the foregoing, the Investor has been furnished with or has had the opportunity
to acquire, and to review: all information, both written and oral, that the
Investor desires with respect to the Company’s business, management, financial
affairs and prospects. In determining whether to make this investment, the
Investor has relied solely on his/her own knowledge and understanding of the
Company and its business and prospects based upon the Investor’s own due
diligence investigations and the Company’s filings with the SEC.

 

3.7          Disqualification. No “bad actor” disqualifying event described in
Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Investor or, to the Investor's knowledge, any Covered Person
(as hereinafter defined), except for a Disqualification Event as to which Rule
506(d)(2)(ii–iv) or (d)(3), is applicable. “Covered Person” means, with respect
to the Company as an “issuer” for purposes of Rule 506 promulgated under the
Securities Act, any individual listed in the first paragraph of Rule 506(d)(1)
of the Securities Act.

 

4

 

 

Section 4 - Miscellaneous

 

4.1           No Waiver; Cumulative Remedies. No failure or delay on the part of
any party to this Agreement in exercising any right or remedy under, or pursuant
to, this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, remedy or power preclude other or further
exercise thereof, or the exercise of any other right, remedy or power. The
remedies in this Agreement are cumulative and are not exclusive of any remedies
provided by law.

 

4.2           Amendments and Waivers. Except as otherwise expressly set forth in
this Agreement, any term of this Agreement may be amended (either retroactively
or prospectively) with the written consent of the Company and Investors owning a
majority of the Shares purchased in the Offering Majority Holders. Any amendment
effected in accordance with this Section 4.2 shall be binding upon each
Investor, each future holder of Shares and the Company.

 

4.3           Notices, Etc. All notices, requests, consents and other
communications hereunder to any party shall be deemed to be sufficient if
contained in a written instrument delivered in person; sent by facsimile
transmission; sent by electronic mail; duly sent by first class registered or
certified mail, return receipt requested, postage prepaid; or duly sent by
overnight delivery service (e.g., Federal Express) addressed to such party (i)
if to the Company, at the address, fax number or electronic mail address, as
applicable, set forth on the signature page hereof or (ii) if to an Investor, at
the address, fax number or electronic mail address, as applicable, set forth on
Schedule A hereto, or at such other address, fax number or electronic mail
address as may hereafter be designated in writing by the addressee to the
sender. All such notices, advises and communications shall be deemed to have
been received: (a) in the case of personal delivery, on the date of such
delivery; (b) in the case of facsimile or electronic mail transmission, on the
date of transmission; and (c) in the case of mailing or delivery by service, on
the date of delivery as shown on the return receipt or delivery service
statement.

 

4.4           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
conflicts of law provisions of the State of Delaware or of any other state. The
Company and each Investor consent to personal jurisdiction in New York County,
New York.

 

4.5           Severability. If any term in this Agreement is held to be illegal
or unenforceable, the remaining portions of this Agreement shall not be
affected, and this Agreement shall be construed and enforced as if this
Agreement did not contain the term held to be illegal or unenforceable.

 

4.6           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and each Investor and their respective successors and
assigns.

 

5

 

 

4.7           Transfer of Shares and Warrants. Notwithstanding the legend
required to be placed on the Shares and Warrants by applicable law, no
registration statement or opinion of counsel shall be necessary: (a) for a
transfer of Shares and Warrants to the respective estate of each Investor or for
a transfer of Shares and Warrants by gift, will or intestate succession of each
Investor to his or her spouse or to the siblings, lineal descendants or
ancestors each Investor or his or her spouse, if the transferee agrees in
writing to be subject to the terms hereof to the same extent as if he or she
were the original Investor hereunder; or (b) for a transfer of Shares and
Warrants pursuant to SEC Rule 144 or any successor rule, or for a transfer of
Shares and Warrants pursuant to a registration statement declared effective by
the SEC under the Securities Act relating to the Shares and Warrants.

 

4.8           Survival of Representations, Warranties and Covenants. The
representations and warranties of the parties contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement
indefinitely, and shall in no way be affected by any investigation of the
subject matter thereof made by or on behalf of the other parties. The covenants
of the parties contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement until such time as the Notes have been
paid in full.

 

4.9           Entire Agreement. This Agreement the Warrant constitute the full
and entire understanding and agreement between the parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof existing between the parties are expressly canceled.

 

4.10         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.

 

4.11         California Commissioner of Corporations. THE SALE OF THE SHARES AND
WARRANTS WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE
COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE
SHARES AND WARRANTS OR PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION FOR
SUCH SHARES AND WARRANTS PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SHARES IS EXEMPT FROM QUALIFICATIONS BY SECTION 25100, 25102 OR 25105 OF THE
CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE
EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS
SO EXEMPT.

 

[Remainder of Page Intentionally Left Blank]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date first written above.

 

  MYND ANALYTICS, INC.       By:       Name:  Donald D'Ambrosio     Title:
   Chief Financial Officer

 

Address/Fax Number/E-mail Address for Notice:

 

26522 La Alameda

Mission Viejo, CA 92691
Fax: (866) 867 4446

ddambrosio@myndanalytics.com

 

  INVESTOR:         By:       Name:                 Title:

 

[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]

 

 

 

 

SCHEDULE A

 

Name, Address, Fax Number, E-Mail Address and Tax
ID Number of Investor

Aggregate Purchase Price  

 

 

Name:_________________________________

 

Address:_______________________________

 

______________________________________

 

Fax:__________________________________

 

Email:_________________________________

 

Tax ID:________________________________

 

 

(A) Quantity of Shares and Warrants: ___,___

 

(B) Price per Share and Warrant:

$1.85

 

Aggregate Purchase Price (A) x (B):

 

$______________________

TOTAL:  

 

 

